ON MOTION
LOURIE, Circuit Judge.

ORDER

Victoria G. Tan-Gatue moves for reconsideration of the court’s June 27, 2002 order dismissing her petition for review for failure to file a joint appendix, with the joint appendix now submitted, and for leave to file a corrected brief. Tan-Gatue states that the Office of Personnel Management takes no position on the motions.
Upon consideration thereof,
IT IS ORDERED THAT:
The motions are granted, the mandate is recalled, the June 27, 2002 order is vacated, and the petition for review is reinstated.